Case 1:20-cv-22873-RNS Document 36 Entered on FLSD Docket 10/27/2020 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                  CASE NO.: 1:20-cv-22873-RNS

  CARLOS H. ESPINOZA, and all others
  similarly situated under 29 U.S.C. § 216(b),

         Plaintiffs,

  v.

  SOUTH BEACH ASSOCIATES, LLC, and
  STEFANO FRITTELLA, individually,

        Defendants.
  ______________________________________/

       DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT ON THE ISSUE OF
              FORMATION OF THE ARBITRATION AGREEMENT

         The defendants, South Beach Associates, LLC (“South Beach”) and Stefano Frittella

  (“Defendants”), move for entry of Summary Judgment in favor of Defendants on the issue of the

  formation of the arbitration agreement. Although the plaintiff, Carlos Espinoza (“Espinoza”), has

  denied e-signing the Dispute Resolution Agreement containing the arbitration provision or hand-

  signing the Receipt Acknowledgment confirming his agreement, the undisputed documentary

  evidence proves to the contrary. In further support, Defendants state as follows:

                                                 Facts

         1.      Espinoza is a former South Beach employee who worked at Social, one of South

  Beach’s restaurants. Demian Maggioni (“Maggioni”) was the General Manager at Social at that

  time. [DE 33-1, p. 9; DE 34-4, p. 7]

         2.      Around 2015 or 2016, South Beach implemented a new onboarding system for all

  its restaurants and trained the restaurant managers on the new process. That process included
Case 1:20-cv-22873-RNS Document 36 Entered on FLSD Docket 10/27/2020 Page 2 of 6




  logging employees into the HR work cycle program, having them input their basic information,

  and then having them go through a number of electronic documents. The system required the

  employee to electronically sign each document before allowing them to move on to the next. At

  the end, the system would print out a Receipt Acknowledgment for the employee to sign by hand,

  certifying that the employee had read and electronically signed the computerized documents. [DE

  12-1, ¶¶ 4-5, Ex.1; DE 12-2, Exs. 1-6; DE 34-4, pp. 7-10, 16-17, 21-22, 25-26, 42-46; DE 34-6,

  pp. 11-14, 25-27; DE 34-8, pp. 26-27]

         Maggioni testified that he assisted Espinoza in migrating to the new system. Specifically,

  Maggioni explained that he opened the computer screen for Espinoza, explained what was going

  to happen, was present as Espinoza went through and e-signed the documents, and witnessed him

  hand-sign the Receipt Acknowledgment. Maggioni specifically recalled going through the process

  with Espinoza for two reasons: Espinoza was one of the managers at the restaurant; and Maggioni

  thought Espinoza might sue the company, so he got Espinoza’s file together and gave it to one of

  the owners, Antonio Rizzi (“Rizzi”). Maggioni confirmed both Espinoza’s and his own signature

  on the Receipt Acknowledgment. [DE 34-4, pp. 26-28, 30-42, 50-51, 55-60; DE 34-5]

                                       Memorandum of Law

         The Court may determine as a matter of law that the parties entered into an arbitration

  agreement if “there is no genuine dispute as to any material fact” concerning the formation of such

  an agreement. Bazemore v. Jefferson Capital Systems, LLC, 827 F.3d 1325, 1333 (11th Cir. 2016).

  “A dispute is not ‘genuine’ if it is unsupported by the evidence or is created by evidence that is

  “merely colorable’ or ‘not significantly probative.’” Id. (citations omitted). “The party seeking

  to avoid arbitration must unequivocally deny that an agreement to arbitrate was reached and must

  offer some evidence to substantiate the denial.” Wheat, First Securities, Inc. v. Green, 993 F.2d




                                                  2
Case 1:20-cv-22873-RNS Document 36 Entered on FLSD Docket 10/27/2020 Page 3 of 6




  814, 817 (11th Cir. 1993).

         Espinoza has denied that he e-signed the electronic Dispute Resolution or that he hand-

  signed the Receipt Acknowledgment of same. Nevertheless, the Court should grant summary

  judgment in favor of Defendants, as Espinoza’s denials do not create a “genuine” issue of fact in

  light of the documentary evidence.

         In support of their motion to compel arbitration, Defendants submitted a number of

  documents that Espinoza signed while employed by South Beach, including the Receipt

  Acknowledgment and his I-9 form. [DE 12-1, Exs. 1-2; DE 12-2, Exs. 1-6] Visual comparison

  of the signatures on the Receipt Acknowledgment and the I-9 form demonstrate that they are the

  same. [DE 12-2, Exs. 1 & 5]

         In his opposition to Defendants’ motion to compel arbitration, Espinoza filed an affidavit

  swearing under oath that the signature on the Receipt Acknowledgment was “in no way” his

  signature and was “completely different” than his actual signature. [DE 17-1, ¶ 24] Espinoza

  further swore under oath that he never saw the I-9 form and that the signature on the I-9 form was

  not his. [DE 17-1, ¶¶ 19-20] That, however, was false: Espinoza admitted in his response to

  Defendants’ Request for Admissions that he did sign the I-9 form and that the signature was his,

  and he then confirmed that at his deposition. [DE 34-1, pp. 37-38, 46-47, Exs. 2 & 4] The

  signature on the I-9 form is the same as on the Receipt Acknowledgment. [DE 12-2, Exs. 1 & 5]

         Espinoza also produced his permanent resident card at his deposition and confirmed that

  the signature on the permanent resident card was his. [DE 34-1, pp. 37-38, Ex. 1; DE 34-3] That

  signature likewise matches his signature on the Receipt Acknowledgment. [DE 12-2, Ex. 5; DE

  34-3] Espinoza tried to explain that away by saying that he signed his permanent resident card a

  long time ago. [DE 34-1, p. 37]




                                                  3
Case 1:20-cv-22873-RNS Document 36 Entered on FLSD Docket 10/27/2020 Page 4 of 6




          That Espinoza’s signature on the Receipt Acknowledgment is the same as the I-9 form and

  permanent resident card proves that Espinoza agreed to the Dispute Resolution Agreement and to

  arbitrate his claims. That Espinoza falsely testified about his signature on the I-9 form and tried

  to explain away his signature on his permanent resident card leaves no doubt.

          In addition to falsely denying that the I-9 signature was his, Espinoza also swore that a co-

  worker, Dennis Gonzalez (“Gonzalez”), told him while they were working together at Social, that

  South Beach copied employees’ electronic signatures from one document and inserted them on a

  different document. [DE 17-1, ¶ 26] (Apparently, Espinoza’s back-up plan once the evidence

  proved that his signature was on the Receipt Acknowledgment was to argue that it was copied and

  pasted there.) However, Espinoza’s testimony regarding Gonzalez’ alleged statements was also

  false. At his deposition, Gonzalez denied knowing or hearing anything about any such practice,

  notwithstanding Plaintiff’s counsel’s multiple inquiries. [DE 34-9, pp. 10-11, 14-16]

          Further, although Espinoza’s argument is that he did not electronically sign the Dispute

  Resolution Agreement or sign the Receipt Acknowledgment, to the extent that he claims that there

  was no agreement because he did not understand what he was signing, that argument would also

  fail.

          State law governs whether an enforceable agreement to arbitrate exists. Burch v. P.J.

  Cheese, Inc., 861 F.3d 1338, 1346 (11th Cir. 2017). “Florida law has long held that a party to a

  contract is ‘conclusively presumed to know and understand the contents, terms and conditions of

  the contract.’” Tara Woods SPE, LLC v. Cashin, 393 So. 2d 606 (Fla. 2nd DCA 1981) (citations

  omitted). “Florida adheres to the principle that a ‘party has a duty to learn and know the contents

  of a proposed contract before [s]he signs it.” Id. “[The] alleged inability to understand the

  Agreement does not vitiate her assent to the Agreement in the absence of some evidence that she




                                                    4
Case 1:20-cv-22873-RNS Document 36 Entered on FLSD Docket 10/27/2020 Page 5 of 6




  was prevented from knowing its contents.” Id.; see also Rocky Creek Retirement v. Estate of Fox,

  19 So. 3d 1105, 1108 (Fla. 2nd DCA 2009 ); Otero-Ramos v. Service Finance Co., LLC, Case. No.

  19-61207-CIV-SMITH (S.D. Fla., May 1, 2020). The undisputed documentary evidence proves

  that Espinoza signed the Receipt acknowledging that he had read and electronically signed for the

  Dispute Resolution Agreement, and would comply, and he is bound by what he signed. 1

                                            Conclusion

         For the reasons stated herein, Defendants respectfully request that the Court grant

  Defendants’ Motion for Summary Judgment on the Issue of Formation of the Arbitration

  Agreement and compel this matter to arbitration.


  Date: October 27, 2020                      Respectfully submitted,

                                              By: /s/ Cathy M. Stutin
                                                      Cathy M. Stutin
                                                      Florida Bar No.: 91156
                                                      cstutin@fisherphillips.com
                                                      Alexander Castro
                                                      Florida Bar No.: 1003630
                                                      acastro@fisherphillips.com
                                                      Fisher & Phillips LLP
                                                      450 East Las Olas Boulevard, Suite 800
                                                      Fort Lauderdale, Florida 33301
                                                      Telephone: (954) 525-4800
                                                      Facsimile: (954)-525-8739

                                                      Attorneys for Defendants




  1
   Espinoza was also less than honest regarding his English language abilities. He has lived in the
  United States for 20 years—since he was 26 years old. [DE 34-1, p. 5] Although he had an
  interpreter for his deposition, he answered questions asked in English before the interpreter
  translated the questions to Spanish. [DE 34-1, p. 30] And although he initially denied that he
  could read any English, when confronted with the fact that he would accept and sign invoices for
  Social, he admitted that he could read some words—but then said he could only read the names of
  produce. [DE 34-1, pp. 5-6]


                                                 5
Case 1:20-cv-22873-RNS Document 36 Entered on FLSD Docket 10/27/2020 Page 6 of 6




                                   CERTIFICATE OF SERVICE

         I hereby certify that on October 27, 2020, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record or pro se parties identified on the attached Service List in

  the manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF

  or in some other authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.

                                                        /s/ Cathy M. Stutin
                                                        Cathy M. Stutin

                                           SERVICE LIST

  J.H. Zidell
  zabogado@aol.com
  Natalie Staroschak
  nstar.zidellpa@gmail.com
  300 71st Street, Suite 605
  Miami Beach, Florida 33141
  Telephone: (305)-865-6766
  Facsimile: (305)-865-7167
  Attorneys for Plaintiff




                                                   6
